I am unable to agree with the majority opinion approving the definition of "conclusive proof" as laid down by the Supreme Court, i.e., "that the fact finder, after hearing the evidence in support of the claim and contrasting and weighing it with the evidence produced to rebut it, is clearly of the view that the claim has been sustained by proof that is convincing in character." The quoted definition reduces the degree of proof below the standard established by the legislature. However desirable the result may be in a particular case, desirability is no warrant for the judicial branch of the state government to usurp the function of the legislative branch. For a court to construe a statute in a manner that nullifies the clear legislative intent is legal error and establishes a precedent which opens wide *Page 598 
the door to unlimited encroachment on the legislative prerogative. Such is the effect of the court's decision in this case. For the reason above stated, I am for reversal.
Mr. Justice Case has authorized me to say that he acquiesces in this opinion.
For affirmance — THE CHANCELLOR, BODINE, DONGES, HEHER, PORTER, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 11.
For reversal — CASE, COLIE, JJ. 2.